 Case 2:19-cv-11899-SFC-SDD ECF No. 1 filed 06/26/19        PageID.1    Page 1 of 7



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOHN FOURNIER III,
ALLEN KOSKELLA and
DEREK WYRICK,

                          Plaintiffs,
                                             Case No.
v.
                                             Hon.

DOWNRIVER UTILITY CONSTRUCTION INC,
ALICIA CLOSE, and
JASON CLOSE,

                         Defendants.
GOLD STAR LAW, P.C.
David A. Hardesty (P38609)
Caitlin E. Malhiot (P76606)
Attorneys for Plaintiff
2701 Troy Center Dr., Ste. 400
Troy, MI 48084
(248) 275-5200
dhardesty@goldstarlaw.com
cmalhiot@goldstarlaw.com


                                   COMPLAINT

      Plaintiffs, John Fournier III, Allen Koskella and Derek Wyrick, through their

attorneys, Gold Star Law, P.C., for their Complaint state as follows:



                   PARTIES, JURISDICTION AND VENUE
 Case 2:19-cv-11899-SFC-SDD ECF No. 1 filed 06/26/19          PageID.2    Page 2 of 7



      1.     Plaintiff, John Fournier III (“Fournier”), is an individual residing in

Pontiac, Oakland County, Michigan.

      2.     Plaintiff, Allen Koskella (“Koskella”), is an individual residing in

Goodrich, Genesee County, Michigan.

      3.     Plaintiff, Derek Wyrick ("Wyrick"), is an individual residing in

Highland Township, Oakland County, Michigan.

      4.     Defendant, Downriver Utility Construction Inc (“Downriver”), is a

Michigan profit corporation with its place of business in Carleton, Monroe County,

Michigan.

      5.     Defendant, Alicia Close, is an individual conducting business in

Carleton, Monroe County, Michigan.

      6.     Defendant, Jason Close, is an individual conducting business in

Carleton, Monroe County, Michigan.

      7.     This action arises under the Fair Labor Standards Act of 1938

(“FSLA”) 29 U.S.C. 201, et seq., and the Michigan Workforce Opportunity Wage

Act of 2014 (“WOWA”) and jurisdiction of this Court in invoked pursuant to 28

U.S.C. 1331 and 28 U.S.C. 1367(b).

      8.     Defendants reside within this judicial district and the claims asserted

in this action arose within this district. Venue is proper in this Court pursuant to 28

USC § 1391.


                                          2
 Case 2:19-cv-11899-SFC-SDD ECF No. 1 filed 06/26/19           PageID.3   Page 3 of 7



                           FACTUAL ALLEGATIONS


      9.     Defendant, Downriver, is a telecommunication provider engaged in

the business of installing cable and phone lines.

      10.    Defendant, Alicia Close, is the resident agent, treasurer, secretary and

director of Downriver and is responsible for managing its day-to-day operations

and settings its compensation policies.

      11.    Defendant, Jason Close, is the president of Downriver and is

responsible for managing its day-to-day operations and settings its compensation

policies.

      12.    Defendants employed Plaintiff Fournier as a foreman from on or

about January 5, 2018 until on or about July 20, 2018.

      13.    Defendants employed Plaintiff Koskella as a foreman from on or

about January 5, 2018 until on or about April 19, 2018.

      14.    Defendants    employed       Plaintiff   Wyrick   as   a lineman     from

approximately April 2018 until on or about July 18, 2018.

      15.    Defendants primarily provided cable and phone line installation

services, requiring Plaintiffs to travel to different locations throughout Michigan,

Illinois and New York.     Defendants also provided onsite services at their facility

in Brighton, Michigan.

      16.    Plaintiffs used Defendants’ service trucks to travel to client locations.
                                            3
 Case 2:19-cv-11899-SFC-SDD ECF No. 1 filed 06/26/19           PageID.4     Page 4 of 7



       17.    Plaintiffs had to pick the service trucks up from the Defendants’

facility at the beginning of each shift, and had to drop the service trucks off at the

facility at the end of their shift.

       18.    Defendants compensated Plaintiffs at varying piece rates based on the

amount of cable and phone line that was installed measured by the foot.

       19.    Plaintiff Fournier worked an average of 60 hours per week throughout

his employment with Defendants.

       20.    Plaintiff Koskella worked an average of 60 hours per week throughout

his employment with Defendants.

       21.    Plaintiff Wyrick worked an average of 60 hours per week throughout

his employment with Defendants.

       22.    Defendants were required to compensate Plaintiffs at 1 ½ times

Plaintiffs’ hourly pay for all hours worked in excess of 40 hours per week.

       23.    Defendants did not compensate Plaintiffs 1 ½ times Plaintiffs’ regular

rate of pay for hours worked in excess of 40 hours per week. Instead, Defendants

compensated Plaintiffs at their regular rate of pay for all hours worked.

       24.    Plaintiffs were not exempt from the overtime pay requirements of the

FLSA or WOWA.

       25.    All hours worked by Plaintiffs, including overtime hours, were

worked at the direction and with the sufferance of Defendants.


                                           4
 Case 2:19-cv-11899-SFC-SDD ECF No. 1 filed 06/26/19        PageID.5    Page 5 of 7



      26.    Defendants’ failure to pay overtime in violation of the FLSA and

WOWA was willful, with knowledge, or with reckless disregard of the statutory

overtime requirements.

                         COUNT 1 -
     VIOLATION OF THE FAIR LABOR STANDARDS ACT OF 1938

      27.    Plaintiffs incorporate the allegations in the foregoing paragraphs as if

fully stated herein.

      28.    Plaintiffs are “employees” within the coverage of the FLSA. 29 USC

§ 203(e).

      29.    Defendants are “employers” within the coverage of the FLSA. 29

USC § 203 (d).

      30.    Plaintiffs are “employees” engaged in “commerce” as defined by the

FLSA. 29 USC § 203(b).

      31.    Defendants are an “enterprise engaged in commerce” as defined by

the FLSA and have revenues in excess of $500,000.00 per year. 29 USC § 203(s).

      32.    Pursuant to the FLSA, Defendants were required to compensate

Plaintiffs at 1 ½ times Plaintiffs’ regular rate of pay for hours worked in excess of

40 hours in a week. 29 USC § 207 (a).

      33.    Defendants did not compensate Plaintiffs at 1 ½ times Plaintiffs’

regular rate of pay for hours worked in excess of 40 hours in a week.


                                         5
 Case 2:19-cv-11899-SFC-SDD ECF No. 1 filed 06/26/19        PageID.6    Page 6 of 7



      34.   An employer who violates the FLSA is liable to the employee for the

difference between the amount paid to the employee and the amount that, but for

the violation, would have been paid, plus an additional equal amount as liquidated

damages and reasonable attorney fees. 29 USC § 216(b).

                           COUNT II -
       VIOLATION OF THE WORKFORCE OPPORTUNITY WAGE ACT

      35. Plaintiffs incorporate the allegations in the foregoing paragraphs of
this Complaint as if fully stated herein.

      36.   Plaintiffs are “employees” within the coverage of WOWA.

      37.   Defendants are “employers” within the coverage of WOWA.

      38.   Pursuant to the WOWA, Defendants are required to pay Plaintiffs at a

rate of 1 ½ times their regular rate of pay for all hours worked in excess of 40

hours per week.

      39.   Defendants failed to pay Plaintiffs at least 1 ½ times their regular rate

of pay for all hours worked in excess of 40 hours per week, in violation of Section

4a of the WOWA.

      40.   Pursuant to Section 9 of the WOWA, an employer who violates the

WOWA is liable to the employee for the difference between the amount paid to the

employee and the amount that, but for the violation, would have been paid, plus an

additional equal amount as liquidated damages and reasonable attorney fees.




                                         6
 Case 2:19-cv-11899-SFC-SDD ECF No. 1 filed 06/26/19       PageID.7   Page 7 of 7



      WHEREFORE, Plaintiffs requests that this Court grant judgment in

Plaintiffs’ favor and against Defendants, jointly and severally, in an amount to be

determined at trial, together with Plaintiffs’ costs and reasonable attorney fees

incurred herein, interest at the statutory rate, and such other relief as the Court

deems just and equitable.

                                            Respectfully submitted,

                                            GOLD STAR LAW, P.C.

                                             /s/ Caitlin E. Malhiot
                                            David A. Hardesty (P38609)
                                            Caitlin E. Malhiot (P76606)
                                            Attorneys for Plaintiff
                                            2701 Troy Center Dr., Ste. 400
                                            Troy, MI 48084
Dated: June 26, 2019                        (248) 275-5200




                                        7
